
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 56
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Mr. Flores submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that
		  Members of Congress, the President, and the Vice President should donate their
		  salaries to the Treasury for reducing the national debt if members of the Armed
		  Forces do not receive pay or allowances because of a shutdown of the Federal
		  Government or because the Government is unable to fund such pay and allowances
		  because the public debt limit has been reached.
	
	
		That it is the sense of Congress that if
			 during any period of a fiscal year interim or full-year appropriations for the
			 personnel accounts of the Armed Forces have not been enacted, or the Federal
			 Government is unable to make payments from such accounts because the public
			 debt limit under section 3101 of title 31, United States Code, has been
			 reached, Members of Congress, the President, and the Vice President should
			 donate any salary received for that period to the Treasury for purposes of
			 reducing the national debt.
		
